DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 10 June 2021 is acknowledged.  The traversal is on the ground(s) that there would be a serious examination burden to examine all species together as all of the claims are directed to a method of sealing a cavity with additional steps.  This is not found persuasive because a seal with an insulating layer between the first and second ply or with an addition of a heat shield would require additional different searches than a multiply seal without a heat shield and with the first and second ply’s abutting one another. More specifically each of the species would at least require different search queries and at least some of the Species would require additional subgroups to be searched (e.g. Species V and VI would at least require searching in F05D2240/15, Species III and IV would require searching in subgroups related to heat insulation, etc.).
The requirement is still deemed proper and is therefore made FINAL.

Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 26 April 2021.

Examiner notes that upon allowance of a generic claim, claims 7-15, if dependent on an allowable generic claim, will be rejoined.

Drawings
The drawings are objected to because reference number “116” is referred to as the second sealing lobe in the specification but element 116 in Fig. 3 does not appear to label the second lone. Specifically it appears element 116 is missing a reference line pointing to the second sealing lobe.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a gas turbine engine” in lines 2-3. This limitation is indefinite as the preamble of this claim already required “a gas turbine engine” and thus it is unclear whether this recitation refers to the prior recitation or requires an additional gas turbine engine. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to recite “the gas turbine engine”.

Claim 2 recites the limitation “a portion of the multi-ply split-ring seal”. This limitation is indefinite as claim 1 already requires “a portion of the multi-ply split-ring seal” and thus it is unclear whether this recitation refers to the prior recitation or requires an additional portion. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to recite “the portion of the multi-ply split-ring seal”.

Claim 4 recites the limitation “a portion of each ply of the multi-ply split-ring seal”. This limitation is indefinite as claim 1 already requires “a portion of each of the first and the second ply” and thus it is unclear whether this recitation refers to the prior recitation or requires an 

Claims 3, 5, and 6 are indefinite at least by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Synnott (US 2006/0045745) in view of Liotta et al. (US 6,237,921).
With regard to claim 1, Synnott discloses a method of sealing a cavity in a gas turbine engine (with seal 60 as seen in Figs. 2-3, described in paragraphs [0004], etc. Synnott discloses sealing a cavity in a gas turbine engine), the method comprising: clipping (i.e. seal 60 is clipped over flange 46) a portion of a ring seal (including 61a, 61b, 63a, etc. of ring seal 60) to a first component of a gas turbine engine (30, as seen in Fig. 3, etc.); and compressing a portion (including 61a, 61b, 63b) between the first component and a second component of the gas turbine engine (as seen in Fig. 4 the portion is a compressed between 30 and the second component 40).
Synnott fails to disclose the ring seal is a multi-ply split-ring seal that comprises a first ply and a second ply, and that compressing the portion includes compressing a portion of each of the first ply and the second ply.
Liotta discloses a similar method of sealing a cavity in a gas turbine engine (with seal 20 or 38 as seen in Figs. 1, etc., and disclosed in column 1 lines 5-6, etc. Liotta discloses sealing a cavity in a gas turbine engine), wherein the seal comprises a multi-ply (including layers/ply’s 22 and 26)) split-ring seal (split at 24 and 36) that comprises a first ply and a second ply (22 and 26), and that compressing the portion includes compressing a portion of each of the first ply and the second ply (as seen in Fig. 1).
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Synnott such that the ring seal is a multi-

With regard to claim 2, the combination discloses that clipping a portion of the multi-ply split-ring seal comprises securing a concave-shaped clip portion to a flange of the first component (i.e. as seen in Synnott Fig. 3, etc. a concave shaped clip portion including 61a, 61b, 63a is clipped to flange 46).

With regard to claim 3, the combination discloses that securing the concave-shaped clip portion to the flange comprises: biasing the first ply of the multi-ply split ring seal toward a first side of the flange; and biasing the second ply of the multi-ply split ring seal toward a second side of the flange (as seen in Synnott Fig. 3, etc. as modified by Liotta above (e.g. such that there would be two stacked layers or plys of the seal ring of substantially similar shape) the first and second ply would be biased as such as each ply would on each side of the flange).

With regard to claim 4, the combination discloses that compressing a portion of each ply of the multi-ply seal between the first component and the second component comprises compressing an undulating portion (including at least 61b, 61c, 63b of Synnott which define an undulating portion) of the multi-ply split-ring seal between the first component and the second component (as would be seen in Synnott Fig. 3 in view of the modification of claim 1 above).

With regard to claim 5, the combination discloses engaging the second component with a first sealing lobe of the first ply of the multi-ply split-ring seal (as seen in Fig. 3 of Synnott (as modified above) at C2 or C5); and engaging the flange of the first component with a second sealing lobe of the second ply of the multi-ply split-ring seal (as seen in Fig. 3 of Synnott (as modified above) at C3).

With regard to claim 6, the combination discloses engaging the flange with a third sealing lobe of one of the first ply and second ply of the multi-ply split-ring seal (as seen in Fig. 3 of Synnott (as modified above) at C1), wherein the third sealing lobe engages a first side of the flange and the second sealing lobe engages a second side of the flange opposite the first side (as seen in Fig. 3 of Synnott (as modified above) at C1 and C3 they engage different sides of the flange).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provide additional examples of similar seal rings (and methods of sealing ewith such) with features such as multi-plys, clip portions, undulating portions, etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675